ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 04/22/2022 is acknowledged. However, the amendments have not been entered given that they require further consideration for claim 1. Specifically, the amendment has not been entered in light of the amendment to claim 1 reciting a content of the conductive organic polymer in the electric resistance film is 10 mass% or more and 35 mass% or less based on the total mass of the solid content, which requires further consideration.  
Further, even if the amendments were entered, the present claims are unpatentable over the cited prior art. Specifically, Nobuta et al. disclose the content of the binder is 10 to 400 parts by mass with respect to 100 parts by mass of the electroconductive polymer (see paragraph 0044). Accordingly, the amount of conductive polymer is 20 to 91 wt% (20 = 100/500 x100 and 91 = 100/110 x 100) based on the total mass of the solid content. The amount of conductive polymer overlaps with that presently claimed.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered.

Applicants argue the electroconductive polymer compositions of Examples 1-12 of Nobuta et al. US ‘150 each have a content of the conductive organic polymer of about 75% based on the total mass of the solid content (A/(A + B)) as shown in Table 1 below, in otherwords, none of them satisfy the content of the conductive organic polymer of “0 mass % or more and 35 mass % or less based on the total mass of the solid content” as is recited in independent claim 1 of the present invention.
However, Nobuta et al. disclose the content of the binder is 10 to 400 parts by mass with respect to 100 parts by mass of the electroconductive polymer (see paragraph 0044). Accordingly, the amount of conductive polymer is 20 to 91 wt% (20 = 100/500 x100 and 91 = 100/110 x 100) based on the total mass of the solid content. The amount of conductive polymer overlaps with that presently claimed. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

If amendments were entered, 112 first paragraph rejection would be overcome.

/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787